Filed by Fresenius Kabi Pharmaceuticals Holding, LLC pursuant to Rule 425 under the Securities Act of 1933 Subject Company:APP Pharmaceuticals, Inc. Commission File No.:333-152690 FORWARD LOOKING STATEMENTS This transcript contains forward-looking statements that are subject to various risks and uncertainties. Future results could differ materially from those described in these forward-looking statements due to certain factors, e.g. changes in business, economic and competitive conditions, regulatory reforms, results of clinical trials, foreign exchange rate fluctuations, uncertainties in litigation or investigative proceedings, and the availability of financing. Fresenius does not undertake any responsibility to update the forward-looking statements contained in this transcript. NO OFFER This communication shall not constitute an offer to sell or the solicitation of an offer to buy, nor shall there be any sale of securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. ADDITIONAL INFORMATION ABOUT THE MERGER AND WHERE TO FIND IT In connection with the proposed merger, Fresenius Kabi Pharmaceuticals Holding LLC and APP has filed relevant materials with the SEC, including a registration statement that contains a joint prospectus and information statement dated July 31, 2008.Investors and security holders are urged to read these documents and any other relevant documents filed with the SEC, as well as any amendments or supplements to those documents, because they contain important information.Investors and security holders may obtain these documents free of charge at the SEC's website at www.sec.gov.Investors and security holders are urged to read the joint information statement/prospectus and the other relevant materials before making any voting or investment decision with respect to the proposed merger. Final Transcript Jul. 30. 2008 / 2:00PM CET, FSNPF.PK - Q2 2arnings Conference Call Final Transcript Conference Call Transcript FSNPF.PK - Q2 2arnings Conference Call Event Date/Time: Jul. 30. 2008 / 2:00PM CET CORPORATE PARTICIPANTS Final Transcript Jul. 30. 2008 / 2:00PM CET, FSNPF.PK - Q2 2arnings Conference Call BIRGIT GRUND Fresenius SE - IR Mark Schneider Fresenius SE - Chairman, CEO Stephan Sturm Fresenius SE - CFO, Labor Relations Director CONFERENCE CALL PARTICIPANTS Alex Surla Merrill Lynch - Analyst Mishi Yana ECM - Analyst Francis MacDonnell JPMorgan - Analyst Nick Reedy Goldman Sachs - Analyst Mariya Gancheva Merrill Lynch - Analyst Nitin Dias JPMorgan - Analyst Marcus Wieprecht MainFirst Bank - Analyst Martin Whitbread Morgan Stanley - Analyst PRESENTATION Operator Good afternoon, and welcome to the conference call of Fresenius Investor Relations, which is now starting. May I hand you over to Miss Birgit Grund, Investor Relations. Please go ahead, madam. Birgit Grund - Fresenius SE - IR Good afternoon in Europe, and good morning in the US, and welcome to our first half and second quarter earnings conference call and webcast. I'm very pleased to introduce to you Mark Schneider, CEO of Fresenius SE, and CFO, Stephan Sturm. Before we get started, I'd like to mention that today's call is being recorded, and I'd like to draw your attention to the forward-looking statement and disclaimer wording on page two of the presentation. And this cautionary language applies to the presentations and comments to be made today. By now, we hope that everybody has had a chance to take a look at the presentation on our home page. Mark Schneider will now start and present you a general overview, and Stephan Sturm will later on take you through the financials. And afterwards, management is prepared to answer your questions, and with that, let me hand it over to Mark. Mark, please? Mark Schneider - Fresenius SE - Chairman, CEO Final Transcript Jul. 30. 2008 / 2:00PM CET, FSNPF.PK - Q2 2arnings Conference Call Thank you Birgit, and a warm welcome to our call participants today. As always, we very much appreciate your interest our firm. Our summary financial results were issued about two weeks ago, so I guess that took some of the suspense out of today's release. Still, I think it is important to review with you in more detail where our business segment stands and how we're doing on some of our strategic initiatives. Birgit has mentioned the Safe Harbor statement to you so let's move right to our group results on Page Three. We're very pleased with our financial results in the first half of 2008, and these numbers are very much in line with our full-year guidance, which we herewith concern confirm fully for the corporation and also for each business segment. We're particularly pleased with the good Group rate in constant currency, 9% on sales, 8% on EBIT, and 14% on net income. In actual currency, we're still slightly ahead of the first half of 2007, which is no small feat in an environment where our most important foreign currency, the US dollar, which accounts for almost 50% of our revenues, has been declining on average by 15%. As you can see from the EBIT development, our EBIT margin is slightly down from the first half of 2007. This is the effect of, in particular, three Group initiatives, which we undertook, which I believe are going to strengthen our business going forward. One is work FMC, the increased R&D spending in connection with our acquisition of Renal Solutions. The other one is our Kabi acquisitions that were announced at the end of 2007, most notably the [Antoine] nutrition business in France and Spain. As you know, these businesses entered our corporation at less than average operating margins. This is something that we address now in the first year, but in that first year it has a slightly dilutive effect on our margins. And thirdly of course, we acquired the Krefeld Hospital at the end of 2007, so 2008 is the first year of full consolidation for that hospital. As you know, it's a fairly massive operation there. It's HELIOS' fifth maximum care provider, and it entered the network on a loss-making basis, and while we're making good progress with the turnaround, obviously that also dilutes first-year margins for Helios and for the company overall. Moving now to page four and the financials by business segment, I was particularly pleased with the double-digit sales growth that we have seen across the board, 10% for Fresenius Medical Care, 14% for Kabi, 17% for Helios and 11% for VAMED. This is supported, again, across the board by very strong organic growth of 6% for Fresenius Medical Care, 10%, which by the way is the all-time high-water mark for Fresenius Kabi, 5% for Fresenius HELIOS and 11% for Fresenius VAMED. EBIT performance was particularly strong for Kabi and HELIOS, but I think we're also seeing very positive signs here when it comes to the EBIT development for FMC environment when it comes to the full year. Before moving to the business segments in more detail, in particular Kabi, HELIOS, VAMED and Biotech, a brief word on FMC. We were very pleased with the strong Q2 and first-half performance and also the progress that the company has made on some of its strategic initiatives. We were in particularly pleased with the legislation that was passed in the all-important North American market, which will finally give certainty to the reimbursement picture [form] forward after 2009. It will provide for reimbursement increases in this really important market, starting from 2009 to compensate for some of the cost inflation that everybody's facing and at the same time and very importantly, starting from 2011, it finally paves the way for bundling. As you know, the company has been moving in that direction and getting ready for this day and age for over ten years now, and so I think finally we are going to be in a reimbursement environment where some of the particular strengths that FMC brings to the table, i.e. controlling the major technology pieces that go into the treatment will fully come to play out their advantage. Let me also say, and this a very important part of our message here today in connection with the mandatory exchangeable that we placed two weeks ago, that they should not be interpreted as a lack of confidence in the future of FMC. We have deliberately chosen an instrument that lets us participate in the stock price development of FMC going forward, and this will again, I'd like to underline that this will not be the first step in a process of further selling down on FMC. We have no plans to do this. FMC is going to be a core business of our company going forward. Now, moving on to Kabi in the first half of 2008, I'd like to point out again, the excellent organic sales growth of 10%. This was particularly supported by very strong performance in the second quarter, which benefited from a larger number of working days and also, as you look at the regions and the business segments, by very strong organic performance in the Chinese market where organic growth in the first half was at 29% and by very strong performance in our transfusion technology business where first-half organic growth amounted to 19%. Final Transcript Jul. 30. 2008 / 2:00PM CET, FSNPF.PK - Q2 2arnings Conference Call Now, we're very pleased with this performance. However, as you build your models and update your models, I would still caution you to stay with a more conservative organic growth rate going forward. I think 8% is certainly going to be more adequate than the 10% you've seen here. Keep in mind that transfusion for example, as we noted in the past, typically has very project-driven and therefore lumpy sales development. The double-digit organic growth quarters might be followed by actually single-digit or sometimes even negative growth quarters. And when it comes to China, while we're extremely pleased with the growth that we have seen, do keep in mind that there has been extensive ordering to head off the Olympics, for example, to be ready for emergencies and also that there was extensive emergency ordering in surroundings with the earthquake earlier this year. So, while we have constantly seen growth rates in China that are at or above 20%, certainly with the sort of the performance that we've seen in the last three quarters, which was nearer to 30%, might be a bit of a positive exception. I'd also like to confirm that our 2007 acquisitions, Ribbon in Italy, Nestle, Novartis in France and Spain and Sanderson are fully performing in line with our expectations, so the integration process is moving as planned with all of these three acquisitions. And we're quite pleased with their contributions. Regarding Dabur Pharma, we've announced this acquisition, which will strengthen our generic IV drug sector in the oncology area, in April. We have now in July, successfully concluded the public offer, and this should pave the way then for an August closing, which would be in line with the Q3 timeframe that we had given out to you earlier. And finally of course, the major event for Kabi in this first-half year was the acquisition of APP Pharmaceuticals, which we announced on July 7. This is clearly a once-in-a-lifetime opportunity for Kabi to position itself in the very important North American markets and to introduce some of the Kabi products to the North American market while actually over time also introducing some of the APP products to the rest of the world and to benefit from the strong sales and distribution presence that Kabi has in many of the territories. So that is in nutshell, the strategic rationale, and I think we covered that in quite some detail in our conference call on July 7. What I'd like to do today is, on the next page, give you somewhat of an transaction update. And then Stephan, later in the presentation, will give you the more detailed financing plan, which I think we had announced for you for today. So regarding the financing package, while Stephan is going to cover the details, let me just say I'm very pleased that in July already we were able to put the first step of the equity financing in place. This was very important to us to takes some of the uncertainty of the market and also to address any concerns that there might be an oversize Fresenius SE capital increase in the works. This is clearly not the case, and I think we limited it now to a maximum of EUR300 million. And also, the one other concern that I'd like to address here is that the APP acquisition and the financing plan around it would limit our growth opportunities potentially in other business segments. That's clearly not the case. We would never agree to a financing package that limits our growth opportunities in other segments. We have certainly cautioned in our July 7 conference call that we're not intending in the near term major Kabi transactions, because now we'd like to be focused on integration and execution. But clearly, when it comes to the other segments, most notably the hospital sector, we need to be ready and able to participate in those privatizations, and we certainly left enough of a head-room for us financially to be able to do that going forward. Regarding the SEC filing, I can confirm that that has been submitted and we have also then started our integration planning. Obviously, one of the easy benefits here of this integration is that we are dealing with largely complementary structures. There's virtually no overlap between the Kabi organization and APP Pharmaceuticals, so this should be an easier and less complex integration job than, for example, the integration of Renal Care Group into the Fresenius Medical Care North America business in 2005. You don't have competing structures here. Basically, integration means defining of the interfaces of where the APP Pharmaceutical organization links into the Fresenius Kabi organization to derive some of the synergies to basically enable proper reporting and business control. But, this typically does not involve any compromises on the positions of the people involved, and it should be actually a fairly straightforward process. I think clean integration and clean execution jobs are one of the hallmarks of our organization, and so we're going to be working very diligently on a very detailed integration plan. And as you know, this is right now on the drawing plan on the drawing board. It's not something we can execute on yet, but we'd like to have it detailed as much as possible so that after closing, we can then move in and pretty much put this in place as quickly as possible. Final Transcript Jul. 30. 2008 / 2:00PM CET, FSNPF.PK - Q2 2arnings Conference Call I'd also like to confirm that there's a very strong cultural fit between the two companies as we get to know each other better. And as I develop a very deep and strong respect for this experienced and driven and accomplished leadership team, I think some of the core values, in particular the deep conviction about medical quality and medical excellence and also economics like, you know, straightforward manufacturing processes, lean overhead structures, on all of these dimensions, the company does actually feel and act very much the same way as Kabi does, and I think such a strong cultural fit will pave the way then also to a smooth integration process. I'd also like to confirm that, as mentioned in our July 7 conference call, this transaction should be EPS neutral in Year one after closing and accretive in year two. This is, as Stephan had mentioned at the time, before transaction-related expenses. And everything that we have put in place since is very much consistent with those statements from July 7. As I mentioned at the time, this does include any revenues or additional upsides that would come from cross-selling, so from bringing Kabi products to North America, or APP products to the rest of the Kabi organization. Some people, after the July 7 call, mentioned that this was a fairly conservative approach, and that's certainly right. However, we felt that it's a more solid and a more prudent approach here to not just give you headline numbers but rather to wait for a little bit longer and then, as part of the integration process, work bottom-up plans with both management teams at APP and Fresenius Kabi. And then really, once we have these plans with a large degree of confidence and buy-in from both management teams, at that point to present them to you. So these upsides we will detail later, most likely in the first half of This brings me to Fresenius HELIOS, which also had a very strong first half and second quarter 2008, and I congratulate the management team on a superb execution job. In particular, I think we've seen very strong organic revenue growth of 5% on a like-for-like basis. And then on the established, i.e. not recently acquired clinics, we've seen a 1.8% EBIT margin progression year-over-year in that half-year period, so very strong execution. And at the same time, the company has been making a lot of progress on all the integration projects at hand, in particular the one on the Krefeld maximum care provider. Regarding Krefeld, we have seen a 9% increase in hospital admissions already now in the first half of 2008. As you know, this transaction closed only in late December.
